DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JAPAN 2020-037056 filed in Japan on 03/04/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2021 has been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mobile terminal testing apparatus”, “pseudo base station”, “test control unit”, “display unit” and “mobile terminal testing system” in claims 1-4, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification [0021-0024] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20140204912 A1, hereinafter ‘TANAKA’) in view of  AOKI et al. (JP 2008306505 A, hereinafter ‘AOKI’) and with further in view of Agilent et al. (“Agilent PXT Wireless Communications Test Set (E6621A)”, hereinafter ‘AGILENT”).
Regarding claim 1, TANAKA teaches a mobile terminal testing apparatus (Fig. 1 test device 50) which tests a waveform of a multiplexed signal obtained by multiplexing an uplink signal transmitted by a mobile terminal (Fig. 1 mobile communication terminal 10) and a downlink signal transmitted to the mobile terminal by time division multiplexing (Fig. 1, a test device 50 or 150 for testing a mobile communication terminal (10) that can perform communication using a code division multiple access system and a time division duplex system in which a communication frame is divided into a plurality of time slots. (Fig. 3, [0073]) Time slot #0 is defined to be used for downlink communication (signal or waveform as obvious) from the base station, that is, the test device 50 to each mobile communication terminal 10 and time slot #1 is defined to be used for uplink communication (signal or waveform as obvious). (indicating tests a waveform of a multiplexed signal obtained by multiplexing an uplink signal and a downlink signal by time division multiplexing)), comprising:
a pseudo base station unit that functions as a base station for the mobile terminal (Fig. 1, [0043] The test device 50 functions as a pseudo-base station and tests the mobile communication terminal 10.);
a test control unit that controls the pseudo base station unit ([0050] The scenario processing unit 52 acquires a scenario file, which is data for a test scenario for testing communication with the mobile communication terminal 10, from an external device (not shown), controls each unit of the test device 50 according to an operation sequence or a communication sequence of the test device 50 described in the scenario file, instructs a message processing unit 543, which will be described below, to generate a transmission message, receives the processing result of a response message received from the message processing unit 543, and determines an operation on the basis of the processing result. The external device is, for example, a storage device (not shown) or the above-mentioned PC and stores the scenario file. The test device 50 operates as a pseudo-base station and communicates with the mobile communication terminal 10, according to the test scenario.);
a display unit that displays the multiplexed signal (Fig. 1, [0044] The test device 50 includes an operation unit 43, a display unit 41, and a display control unit 42. (Fig. 3, [0073]) FIG. 3 shows an example of the communication direction of each time slot. Time slot #0 is defined to be used for downlink communication … and time slot #1 is defined to be used for uplink communication. (Fig. 10, [0099]) FIG. 10 shows a state in which a high speed uplink packet access (HSUPA) path is connected in a high speed packet access system (HSPA) after the SRB is established. That is, this is a state in which a data radio bearer (DBR) is established and is mainly a state in which individual user data can communicate. Here, as the communication direction, the switching point is provided between time slot #5 and time slot #6, an uplink is allocated to time slot #2 to time slot #5, and a downlink is allocated to time slot #6.)
TANAKA is silent about a display unit that displays the waveform of the multiplexed signal, wherein the test control unit displays the uplink signal and the downlink signal included in the multiplexed signal on the display unit so as to be identifiable.
In an analogous art, AOKI teaches a display unit that displays the waveform of the multiplexed signal (Fig. 14, [0003] FIG. 14 shows the configuration of such a conventional signal analysis device 1. The signal analysis device 1 is composed of a receiving means 2, an analysis unit 3, a display control means 4, and a display 5. [0005] The analysis unit 3 is configured to detect the position of each slot from the waveform data stored by the receiving means 2, detect the power for each slot, and store the detected power. [0006] The display control means 4 reads out the electric power for each slot stored in the analysis unit 3, creates and outputs display data for displaying the electric power for each slot as a graph. The display control means 4 is created so that the display data is continuously arranged and displayed in the order in which the receiving means 2 receives the electric power for each slot, that is, in the time series order. (displays the waveform of the multiplexed signal) ({Fig. 20, [0041]) FIG. 20 shows the frame structure of TD-SCDMA. [0042] Here, timeslot # 0 to # 6 are used for transmitting and receiving communication data or control information from the base station to the mobile terminal (Downlink) or from the mobile terminal to the base station (Uplink). (Fig, 3 [0062]) The graph 37 of FIG. 3 is a conceptual diagram showing the detected power for each slot as a bar graph, and is actually stored in the analysis unit 33 as a numerical value. The graph 38 of FIG. 3 is a conceptual diagram showing the display data created by the display control means 34 as a bar graph, and is actually processed as data by the display control means 34.), wherein
the test control unit displays the uplink signal or the downlink signal included in the multiplexed signal on the display unit so as to be identifiable (Fig. 3, [0062]: The graph 37 of FIG. 3 is a conceptual diagram showing the detected power for each slot as a bar graph, and is actually stored in the analysis unit 33 as a numerical value. The graph 38 of FIG. 3 is a conceptual diagram showing the display data created by the display control means 34 as a bar graph, and is actually processed as data by the display control means 34. [0063] In the graph 37, the received powers for each slot are arranged in chronological order in the order of received frame # i, # i + 1, .... [0068] With such a display, for example, even if a plurality of slots are assigned to the Uplink (or Downlink from the base station corresponding to the mobile terminal) of one mobile terminal, one of the slots is assigned. The measurer can easily grasp the transition of the power of the slot with respect to the mobile terminal for each slot name).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AOKI to the system of TANAKA in order to take the advantage of a method to provide a signal analysis apparatus that allows a measurer to readily understand changes in the electric power of a desired specific slot, when analyzing a signal of time division duplex system. (AOKI: ABSTRACT).
TANAKA and AOKI do expressly disclose wherein the test control unit displays the uplink signal and the downlink signal included in the multiplexed signal on the display unit so as to be identifiable.
In an analogous art, AGILENT teaches wherein the test control unit displays the uplink signal and the downlink signal included in the multiplexed signal on the display unit so as to be identifiable (Page 1: Base Station Emulator (BSE)
In BSE mode, the PXT simulates the operation of an LTE eNodeB, for use in the development and test of LTE UEs. In this mode, you can setup a call, establish a link, and transmit data.
(Page 204 Figure 6-9: Power vs. Time measurement (TDD)) Power vs. Time (TDD Example) In the figure above, a TDD PvT measurement was taken as example using the Uplink-downlink configuration equal to 6. Notice that the UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration (obviously other subframe in 0-9 subframes include downlink subframes for configuration 6 which is common knowledge e.g. from 3GPP TS 36.211V12.5.0 Page 14 Table 4.2-2: Uplink-downlink configurations).).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AGILENT to the system of TANAKA and AOKI in order to take the advantage of a method to provide a signal analysis apparatus that allows o verify that the UE is transmitting at the correct power level on different subframes to help meeting stringent time-to-market schedules and design quality goals (AGILENT: Pages 1 and 203).

Regarding claim 2, TANAKA teaches the mobile terminal testing apparatus according to claim 1, wherein the test control unit displays area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the multiplexed signal, on the display unit (Fig. 10, [0099]: FIG. 10 shows a state in which a high speed uplink packet access (HSUPA) path is connected in a high speed packet access system (HSPA) after the SRB is established. That is, this is a state in which a data radio bearer (DBR) is established and is mainly a state in which individual user data can communicate. Here, as the communication direction, the switching point is provided between time slot #5 and time slot #6, an uplink is allocated to time slot #2 to time slot #5, and a downlink is allocated to time slot #6.).
TANAKA is silent about wherein the test control unit displays area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display unit.
AOKI teaches wherein the test control unit displays area information for identifying a time domain corresponding to the uplink signal or a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display unit (Fig. 3, [0062]: The graph 37 of FIG. 3 is a conceptual diagram showing the detected power for each slot as a bar graph, and is actually stored in the analysis unit 33 as a numerical value. The graph 38 of FIG. 3 is a conceptual diagram showing the display data created by the display control means 34 as a bar graph, and is actually processed as data by the display control means 34. [0063] In the graph 37, the received powers for each slot are arranged in chronological order in the order of received frame # i, # i + 1, ... [0064] The display control means 34 extracts the data of time slot # 1 from the graph 37 for each sub-frame (actually, the numerical value stored in the analysis unit 33 is read out). Then, the extracted timeslot # 1 data is continuously arranged in chronological order to create the display data of the graph 38.  [0068] With such a display, for example, even if a plurality of slots are assigned to the Uplink (or Downlink from the base station corresponding to the mobile terminal) of one mobile terminal, one of the slots is assigned. The measurer can easily grasp the transition of the power of the slot with respect to the mobile terminal for each slot name. (indicating slot or time domain areas for Uplink and Downlink if name or selected for display)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AOKI to the system of TANAKA and AGILENT in order to take the advantage of a method to provide a signal analysis apparatus that allows a measurer to readily understand changes in the electric power of a desired specific slot, when analyzing a signal of time division duplex system. (AOKI: ABSTRACT).
TANAKA and AOKI do not expressly disclose wherein the test control unit displays area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display unit.
See also AGILENT teaches wherein the test control unit displays area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display unit (Page 204 Figure 6-9: Power vs. Time measurement (TDD)) Power vs. Time (TDD Example: In the figure above, a TDD PvT measurement was taken as example using the Uplink-downlink configuration equal to 6. Notice that the UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AGILENT to the system of TANAKA and AOKI in order to take the advantage of a method to provide a signal analysis apparatus that allows o verify that the UE is transmitting at the correct power level on different subframes to help meeting stringent time-to-market schedules and design quality goals (AGILENT: Pages 1 and 203).

Regarding claim 3, TANAKA teaches the mobile terminal testing apparatus according to claim 2, wherein the test control unit displays area information indicating a time domain corresponding to the uplink signal and area information indicating a time domain corresponding to the downlink signal in different color schemes (Fig. 8, [0096] the channel P-CCPCH is allocated to time slot #0. In addition, a physical random access channel (PRACH) is allocated to channelization code numbers 4 and 5 in time slot #1. [0097] the regions indicating various physical channels have different colors. [0108] In the region indicating the communication direction, an uplink is represented by "U" and a downlink is represented "D". ….the communication directions may be represented by figures or symbols, for example, an up arrow or a down arrow or blocks with different colors or shapes may be applied to the communication directions.).

Regarding claim 4, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.
Regarding claim 5, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heath et al. (US 20190123820 A1), describing METHOD AND APPARATUS FOR THE DETECTION OF DISTORTION OR CORRUPTION OF CELLULAR COMMUNICATION SIGNALS
SHIRASAKI; Keita (US 20190037424 A1), describing MOBILE TERMINAL TESTING APPARATUS AND PARAMETER CHANGING METHOD THEREFOR
OGAWA et al. (US 20180343575 A1), describing MOBILE TERMINAL TESTING APPARATUS AND FREQUENCY INFORMATION SETTING METHOD
Aoki et al. (US 20170366282 A1), describing MOBILE TERMINAL TESTING DEVICE AND TRANSMITTING ANTENNA TESTING METHOD
Chinbe et al. (US 20170317907 A1), describing MOBILE TERMINAL TEST DEVICE AND METHOD
Aoki; Kazunori (US 20160086571 A1), describing  IMAGE DISPLAY DEVICE, TEST DEVICE USING IMAGE DISPLAY DEVICE, AND IMAGE DISPLAY METHOD
Arai et al. (US 20150215938 A1), describing MOBILE TERMINAL TEST DEVICE AND MOBILE TERMINAL TEST METHOD
Suenaga; Akihiko (US 20140233623 A1), describing SIGNAL GENERATION DEVICE, MOBILE COMMUNICATION TERMINAL TEST DEVICE INCLUDING THE SAME, SIGNAL GENERATION METHOD, AND MOBILE COMMUNICATION TERMINAL TEST METHOD
Tanaka et al. (US 20120327782 A1), describing TEST DEVICE AND TEST METHOD FOR MOBILE COMMUNICATION TERMINAL
Aoki et al. (20120214479), describing TEST APPARATUS FOR TESTING MOBILE COMMUNICATION TERMINAL AND MESSAGE DISPLAY METHOD FOR DISPLAYING MESSAGE ASSOCIATED WITH THE TESTING
Aoki; Kazunori (US 20110141934 A1), describing MOBILE COMMUNICATION TERMINAL TEST APPARATUS AND TEST RESULT DISPLAY METHOD
TANAKA et al. (JP 2014138417 A), describing TEST DEVICE AND TEST METHOD
Keysight et al., “LTE & LTE-Advanced FDD/TDD X-Series Measurement App, Traditional UI Technical Overview” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413